Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/29/2020 and 4/15/2021 have been considered by the Examiner and made of record in the application file.



Claim Objections

         Claim 16 is objected to because of the following:

“wherein a port state of the first UE is a slave state, and the port state of the first UE …. are each a master state.”  The port state of the first UE cannot be a slave state and a master state. The Examiner believes it is a typo and appropriate correction is required: 



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

.



         Claims 1, 3, 8, 10, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. PG-Publication # 2022/0030530), in view of Yun et al. (U.S. PG-Publication # 2016/0127118).


         Consider claims 1, 8 and 15, Munz et al. clearly disclose a method, performed by a network entity, of performing time sensitive communication (TSC), the method comprising: 
         establishing a first protocol data unit (PDU) session with a first user equipment (UE) and a second PDU session for a second UE ( par. 52 (In TSN based on IEEE P802.1AS-rev, which is also referred to as a generalized Precise Timing Protocol (gPTP) there may be multiple time domains and associated gPTP domains supported in a TSN network), par. 86 (The transmitting device transmits to the determined receiving device, the gPTP frame in a PDU session related to the determined receiving device), fig. 10, par. 199 (This is illustrated in FIG. 10 for the case where the UE forwards all broadcasted gPTP frames or FIG. 11 where the UE only forwards relevant gPTP frames to the respective end stations. The UE may also send for example gPTP frames such as e.g. Announce messages to end-stations to check for replies to certain domain numbers in order to learn which end-stations needs which time domain signal) ); 
         receiving, from the first UE, an announce message obtained from a first time sensitive network (TSN) node (fig. 10, par. 199 (The UE may also send for example gPTP frames such as e.g. Announce messages to end-stations to check for replies to certain domain numbers in order to learn which end-stations needs which time domain signal)); 
         configuring, based on the announce message, a port state of the network entity; and 
         transmitting, to the second UE or a second TSN node, the announce message (par. 208 (A UE, such as e.g. the UE 120, receives for example an Announce message or any other PTP message from an end station or multiple end stations; the UE forwards them to the 5G network; based on the domainNumber carried by the Announce 
messages the 5GS learns the correct domainNumber to be sent to the end station or stations or UE or UEs respectively)).
          However, Munz et al. do not specifically disclose a port state of the network entity. 
          In the same field of endeavor, Yun et al. clearly show:                   
         configuring, based on the announce message, a port state of the network entity 
(fig. 5, par. 76 (As illustrated in FIG. 5, when the switch 3 530 is selected as a grandmaster, the switch 3 530 generates the announce message periodically (e.g., in a cycle of 1 sec.) and transmits the announce message through master ports to the switch 2 520 and the switch 4 540. Then, the switch 2 520 delivers the received announce message through a slave port thereof to the switch 1 510 (S502). That is, a device selected as the grandmaster may notify presence of the grandmaster and a reference time thereof to other devices using the announce message));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show a port state of the network entity, as taught by Yun, so that network performance can be improved.




          Consider claim 3, and as applied to claim 1 above,
                         claim 10, and as applied to claim 8 above,
Munz et al. clearly disclose the method as described.
          However, Munz et al. do not specifically disclose slave state and master state.
          In the same field of endeavor, Yun et al. clearly show:                   
          wherein a port state of the first UE is a slave state, and the port state of the network entity and a port state of the second UE are each a master state (fig. 5, par. 76 (As illustrated in FIG. 5, when the switch 3 530 is selected as a grandmaster, the switch 3 530 generates the announce message periodically (e.g., in a cycle of 1 sec.) and transmits the announce message through master ports to the switch 2 520 and the switch 4 540. Then, the switch 2 520 delivers the received announce message through a slave port thereof to the switch 1 510 (S502). That is, a device selected as the grandmaster may notify presence of the grandmaster and a reference time thereof to other devices using the announce message)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show slave state and master state, as taught by Yun, so that network performance can be improved.



          Consider claim 16, and as applied to claim 15 above,
                         claim 19, and as applied to claim 18 above,
Munz et al. clearly disclose the method as described.
          However, Munz et al. do not specifically disclose slave state and master state.
          In the same field of endeavor, Yun et al. clearly show:  
          wherein a port state of the second UE is a slave state, and the
port state of the first UE and a port state of the network entity are each a master state                 
(fig. 5, par. 76 (As illustrated in FIG. 5, when the switch 3 530 is selected as a grandmaster, the switch 3 530 generates the announce message periodically (e.g., in a cycle of 1 sec.) and transmits the announce message through master ports to the switch 2 520 and the switch 4 540. Then, the switch 2 520 delivers the received announce message through a slave port thereof to the switch 1 510 (S502). That is, a device selected as the grandmaster may notify presence of the grandmaster and a reference time thereof to other devices using the announce message)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show slave state and master state, as taught by Yun, so that network performance can be improved.





         Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. PG-Publication # 2022/0030530), in view of Yun et al. (U.S. PG-Publication # 2016/0127118), and in view of Munz et al. (U.S. PG-Publication # 2022/0030533), hereinafter “Munz2”.  

          Consider claim 2, and as applied to claim 1 above, 
                         claim 9, and as applied to claim 8 above,
Munz et al. clearly disclose the method as described.
          However, Munz et al. do not specifically disclose TSN AF. 
          In the same field of endeavor, Munz2 et al. clearly show:                   
          wherein the port state of the network entity is determined by a user plane function (UPF) or a time sensitive network application function (TSN AF) (par. 131 (the 5GS may obtain information from a TSN network controller about which time domain signal that needs to be directed to which UE, such as the UE 120, e.g. by means of an UE identifier, or a MAC address of an end station connected to the UE respectively. The information may for example be sent from the external TSN CNC towards an Application Function (AF) when the CNC sets up TSN domains in the TSN network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show TSN AF, as taught by Munz2, so that network performance can be improved.







         Claims 6 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. PG-Publication # 2022/0030530), in view of Yun et al. (U.S. PG-Publication # 2016/0127118), and in view of Sachs et al. (U.S. PG-Publication # 2020/0259896).  



          Consider claim 6, and as applied to claim 1 above,
                         claim 13, and as applied to claim 9 above,
Munz et al. clearly disclose the method as described.
          However, Munz et al. do not specifically disclose slave state and master state.
          In the same field of endeavor, Sachs et al. clearly show:  
          wherein a port of the first UE and a port of the second UE are determined by a TSN application function (TSN AF) (par. 2341 (The information may for example be sent from the external TSN CNC towards an Application Function (AF) when the CNC sets up TSN domains in the TSN network. The CNC may announce which time domain signals that need to be forwarded to which port, such as e.g. to a UE or a MAC address…… Ports may be configured by the CNC to take different roles, such as e.g. MasterPort, SlavePort, PassivePort, or DisabledPort)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show slave state and master state, as taught by Sachs, so that network performance can be improved.



          Consider claim 18, it is being rejected for the same reasons as set forth in claim 15, except a device-side time sensitive translator (DS-TT).
          In the same field of endeavor, Sachs et al. clearly show a device-side time sensitive translator (DS-TT) (par. 2348 (The 5GS may receive the AF information from the CNC and may translate the CNC command to 5GS signaling)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of performing time sensitive communication, as taught by Munz, and show a device-side time sensitive translator (DS-TT), as taught by Sachs, so that network performance can be improved.



 
                                             Allowable Subject Matter

 	Claims 4, 5, 7, 11, 12, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 16, 2022